Citation Nr: 0214481	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-20 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for cataract and 
pterygium.  

2. Entitlement to service connection for malaria.

3. Entitlement to service connection for skin disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from May 1945 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Manila, Philippines Regional Office 
(RO).  

In June 1995, the veteran filed a claim for service 
connection for contact dermatitis.  In a rating decision 
dated in November 1995, the RO denied service connection for 
contact dermatitis.  The veteran did not appeal that claim.  
In a private medical doctor's statement received into the 
record in June 1999, the physician stated that the veteran 
had been treated for psoriasis since January 1999 to date.  
That statement was considered an informal claim for service 
connection for a skin disease, separate and apart from the 
prior claim for contact dermatitis.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with cataract 
and pterygium.

3. The veteran has not submitted competent medical evidence 
to demonstrate current malaria.  

4. The medical evidence does not reflect that the veteran's 
current skin disorder is associated with his period of active 
service.  


CONCLUSIONS OF LAW

1. The veteran's cataract and pterygium was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).  

2. The veteran's malaria was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (2001).  

3. The veteran's skin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
March 2000 rating decision, followed by notice to the veteran 
of the denials of service connection, the June 2000 Statement 
of the Case (SOC), a personal hearing conducted in October 
2000, the Supplemental Statement of the Case (SSOC) in March 
2001, two notifications letters from the RO notifying the 
veteran as to the change in law (VCAA) dated in March and 
June 2001, development letters in March and July 2001, notice 
as to a scheduled VA examination and subsequent VA 
examinations conducted in July 2001 that addressed each of 
the veteran's claimed disabilities, and a rating decision and 
an SSOC dated in January 2002, the RO provided the veteran 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his claims.  

Moreover, the Board notes that the VCAA letters sent to the 
veteran included an explanation of the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the veteran and VA to secure certain 
types of evidence.  Thus, the Board is satisfied that the RO 
has duly provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I. Factual Background

Service records and affidavits for Philippine Army Personnel 
fail to reveal any relevant notations, complaints, or 
diagnoses.  A certification from the Office of the Adjutant 
General, Armed Forces of the Philippines dated in February 
1999 does not disclose any information pertinent to the 
veteran's service connection claims.  

On the veteran's application for compensation benefits in 
June 1995, he indicated that his skin condition, claimed as 
contact dermatitis, began in 1969.  In a statement submitted 
in June 1995, a private physician reported treatment of the 
veteran since June 1969 for contact dermatitis from crawling 
in grassy areas during World War II.  

In December 1996, the veteran underwent cataract surgery and 
excision of pterygium of the left eye.  Private hospital 
records and post-operative reports are associated with the 
claims folder.  Outpatient treatment reports dated in 
February 1997 are also included with the veteran's claims 
file that reveal series of treatments and subsequent 
surgeries for cataract and pterygium of each eye.  

A private medical doctor's statement dated in February 1999 
discloses that the veteran had been under medical treatment 
for psoriasis since January 15, 1999.  

A private medical doctor's affidavit, received into the 
record in June 1999, discloses that the physician recalls 
having treated the veteran "5 days upon his discharged from 
the Army on April 29, 1946" for malaria and eye defect, 
among other disorders.  The physician stated that the 
veteran's diseases were incurred during service.  

A joint lay affidavit received in June 1999 attests to 
knowing the veteran, that after the veteran's service in 
World War II, he was treated for recurring malaria and eye 
defect.  The veteran submitted a personal statement dated in 
January 2000 in which he stated that he incurred his 
disabilities while on active duty.

In a certification by Dr. N received into the record in 
February 2000, the physician stated that the veteran had been 
under medical treatment for skin disease and cataract since 
May 1991 to date.  The doctor noted that the veteran's eye 
disability was incurred during service.  The doctor also 
stated that the veteran had been treated for malaria.  

The veteran had a personal hearing in October 2000, at which 
time he testified that he drank unsafe water coming from dead 
bodies and stood in the water for days at a time.  Transcript 
(T.) at 2.  He stated that his illnesses and skin disorders 
did not appear during service, rather that they surfaced 
several years later.  (T.) at 2.  

VA eye examination in July 2001 disclosed the veteran's 
surgery for cataract of the left eye in December 1996.  The 
diagnosis on examination was pseudophakia, myopia, and 
presbyopia, corrected.  VA examination of the skin in July 
2001 revealed the veteran's report of the onset of symptoms, 
such as rashes and bites, while working in the jungles and 
mountains.  The veteran reported that the lesions enlarged 
and recurred.  The diagnosis on examination was psoriasis 
vulgaris.  The examiner noted that the veteran's skin problem 
was longstanding and recurrent.  The examiner also noted that 
it was very likely that the veteran's complaints of his skin 
may have started while he was in service.  

VA parasitology report dated in July 2001 disclosed no 
malarial parasite.  VA examination included complaints of 
persistent symptoms for a year after onset without current 
symptoms.  The examiner noted that the veteran's malaria most 
probably was incurred in service.  

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including malaria if the disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1102(3), 1110, 1112, 1113, 5017 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).  

The Board notes that a diagnosis based solely on the 
veteran's unsubstantiated history cannot form the basis of a 
valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board notes here that medical evidence which merely 
indicates that the particular disorder "may or may not" 
exist or "may or may not" be related, is too speculative in 
nature to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Thus, medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight.  Id.  

Absent competent evidence to show the claimed disability, the 
veteran's claim for service connection fails.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Informal claims are defined by regulation:

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2001).

III. Analysis

The veteran claims that he is entitled to service connection 
for cataract and pterygium, malaria, and skin disease.  He 
contends that during his time served on active duty, he got 
sick from the water he was forced to drink and bathe in, and 
that during a particular sabotage as a rifleman, powder burns 
damaged his eyes.  

The Board notes at the outset, that the veteran's service 
connection claims for cataract and pterygium, malaria, and 
skin disease fail for a lack of objective evidence to 
substantiate current disability or that such disabilities 
were incurred during service.  

Specifically, as to the veteran's claim concerning service 
connection for cataract and pterygium, the first indication 
in the record of the veteran's eye disorder appears in the 
private hospital and treatment records extending from 
December 1996 to February 1997 related to cataract surgeries.  
Moreover, on VA examination in July 2001 the examiner noted 
the veteran's past medical history of surgery and indicated 
that his eye defect was corrected.  The diagnosis at the time 
of examination, as noted above was pseudophakia, myopia, and 
presbyopia, corrected.  Otherwise, eye structures were in 
order and findings were within normal limits.  Thus, for 
purposes of the present claim, there is no evidence of 
current cataract and pterygium.  Therefore, on this basis, 
the veteran's service connection claim for cataract and 
pterygium fails.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144.  The lack of current disability necessarily requires 
that the veteran's service connection claim be denied.  

With respect to the veteran's service connection claim for 
malaria, again, the Board must deny his claim based on a lack 
of current disability.  Id.  The veteran underwent a VA 
examination in July 2001, at which time the parasitology 
report revealed no current evidence of malaria.  In a 
recitation of the veteran's past medical history with regard 
to malaria, onset was dated as 1945 to 1946.  The veteran 
could not recall the medications he was given and had no 
current symptoms.  The diagnosis only noted a "personal 
history" of malaria.  Thus, in this respect, the veteran's 
service connection claim for malaria must fail for lack of 
clinical evidence of current disability.  Id.  In spite of 
the examiner's remarks and those of prior private physicians 
that the veteran's malaria was incurred in service, there are 
no medical records to substantiate any current disease.  
Thus, the veteran's claim necessarily fails.  Id.  

With regard to the veteran's service connection claim for 
skin disease, first, the Board acknowledges that under 38 
C.F.R. § 3.155(a), the statement received into the record in 
June 1999 by a private physician constitutes the veteran's 
informal claim for service connection for a skin disease, in 
particular, for psoriasis.  As to the veteran's report that 
his current skin disorder was incurred during service while 
drinking and standing in water from decayed and dead bodies, 
the evidence of record does not substantiate such statements.  
The service records do not speak to such allegations and no 
objective evidence post-service relates any current psoriasis 
or other skin disease to service.  Essentially, the Board 
notes that the veteran's claim must fail for a lack of 
clinical evidence to link any current skin disorder to 
service.  

Primarily, the first notation in the record of any treatment 
for psoriasis, the skin disorder with which the veteran has 
been diagnosed, appears in the private physician's statement 
received in February 2000 to the effect that the veteran had 
been treated for psoriasis since May 1991.  That dates 
approximately 46 years after discharge from service.  Thus, 
while the veteran has current skin disease, as supported by 
medical findings during the July 2001 VA examination, current 
diagnosis is very remote from the veteran's period of 
service.  There simply are no clinical data to relate his 
current skin problems to his period of service.  

Moreover, the Board recognizes the examiner's statement in 
the July 2001 VA examination that the veteran's skin disorder 
is long-term and very likely started while in service.  
However, medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight.  Tirpak v. Derwinski, 2 Vet. App. 609.  Therefore, a 
statement of that nature with nothing more does not 
substantiate the veteran's claim that his skin disorder 
occurred coincidentally with service.  On mere examination, 
the examiner noted a likelihood of a link between the 
veteran's current skin problems and service.  As noted 
earlier, there are no records in service that reveal any skin 
problems, complaints, or diagnoses.  Also, there are no 
clinical records post-service for many years.  Furthermore, 
even the veteran himself testified during his personal 
hearing that his skin disorder did not surface during service 
and that he could not recall the date of his first treatment 
for any skin disease.  See Transcript at 2.  In addition, on 
his claim for benefits in 1995, he indicated that his skin 
disorder began in 1969.  Thus, for these reasons, the 
veteran's service connection claim for skin disease must 
fail.  

As to all of the above service connection claims, the Board 
acknowledges the submission of lay affidavits by the 
veteran's colleagues.  Nonetheless, in that the veteran's 
service connection claims involve medical causation and 
diagnoses, lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494.  Thus, in this regard as well, the veteran's service 
connection claims must be denied.  



ORDER

Service connection for cataract and pterygium is denied.  

Service connection for malaria is denied.  

Service connection for skin disease is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

